Citation Nr: 1709290	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of a left ankle injury with post-traumatic arthritis currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part denied an increased rating for the Veteran's service-connected left ankle disability.  

The case was previously before the Board in December 2013, when it was remanded for additional examination of the Veteran.  The requested development has been completed.  


FINDING OF FACT

The Veteran's left ankle disability is manifested by arthritis with marked limitation of motion of the ankle, swelling, bony overgrowth deformity of the lateral ankle, and complaints of pain and discomfort.  It is not manifested by ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the residuals of a left ankle injury with post-traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271, 5272, 5273 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran fractured her left ankle during service; service connection for the residuals of this injury has been in effect since 1984.  A 20 percent disability rating for residuals of a left ankle injury with post-traumatic arthritis was granted effective February 2006.  In February 2009, the Veteran filed a claim for an increased disability rating.  

VA medical treatment records reveal that during the appeal period the Veteran has been treated for complaints of left ankle pain and swelling.  She has been prescribed pain medication and an ankle brace.  Some VA treatment records indicate that left ankle surgery was apparently scheduled in January 2012; however there are no surgical records, and the Compensation and Pension examination conducted after this date does not document the presence of any surgical scars.  

In July 2009, a VA Compensation and Pension examination of the Veteran was conducted.  She reported having pain and swelling of the left ankle along with deformity, giving way, instability, weakness and incoordination.  She reported having flare-ups of symptoms with using stairs.  She reported being "100% disabled" when she had a flare-up.  She reported being able to stand for 15 to 30 minutes and being able to walk about one quarter of a mile.  She reported using a cane frequently for ambulation.  On physical examination of the left ankle there was:  bony joint enlargement, edema, effusion, tenderness, and instability.  Range of motion testing of the left ankle was conducted to include repetitive motion testing.  After repetitive motion testing the range of motion of the left ankle was at its most limited which was dorsiflexion to 10 degrees and plantar flexion to 15 degrees; pain was the limiting factor.  Review of prior x-ray examination reports confirmed the presence of degenerative joint disease, arthritis.  She reported that she had retired from employment as a school administrator in 2006 because she was eligible because of her age and duration of employment.  

In July 2014 the most recent VA Compensation and Pension examination of the Veteran was conducted.  The examiner confirmed the diagnosis of degenerative joint disease of the left ankle.  The Veteran reported that since the last Compensation and Pension examination in 2009 her left ankle pain had progressed; she reported it hurt when she bears weight, and that she was unable to walk more than 50 feet, and cannot walk to go to the bathroom urgently.  She also reported having difficulty getting up from a chair or bed without assistance sometimes, and that her ankle is swollen all the time, and that her foot sometimes swells.  She said she had gone to the emergency room once due to severe swelling and pain and was given anti-inflammatory medication.  She reported that when she had flare-ups she would stay off her feet for about 20 min and apply a balm such as ben gay.  Range of motion testing was conducted.  Even after repetitive motion testing, the range of motion of the left ankle was normal with dorsiflexion to 20 degrees and plantar flexion to 45 degrees with pain being reported at the end of the range of motion.  See 38 C.F.R. § 4.71, Plate II.  The only functional loss noted by the examiner was the reported pain on movement and the boney deformity on the lateral ankle joint which was tender on palpation.  Physical examination revealed tenderness to palpation of the left ankle; there was no evidence of: left ankle joint instability; ankylosis; malunion of the os calcis or astragalus; or of astragalectomy.  The examiner indicated that no surgical procedures had been conducted on the left ankle and no surgical scars were present on examination.  The Veteran reported using a cane to walk.  The examiner's description of the impact of the left ankle disability on the Veteran's ability to work was that she was unable to stand more than 20 min, needs assistance to get up from chair, sometimes unable to walk more than 50 feet, and was unable to run or sprint.

The service-connected residuals of left ankle injury with post-traumatic arthritis are presently rated at a 20 percent disability rating under Diagnostic Codes 5010, and 5271.  Diagnostic Code 5010 is used to rate traumatic arthritis and requires that it is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003, degenerative arthritis, requires rating under limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Accordingly, a 20 percent rating is assigned under Diagnostic Code for marked limitation of motion of the ankle; this is the maximum assignable disability rating under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Where the medical evidence shows that a Veteran has arthritis of a joint and where the diagnostic code applicable to his/her disability is not based upon limitation of motion, a separate rating for limitation of motion under diagnostic code 5003 may be assigned, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 (July 1, 1997).  Essentially, a disability rating can be assigned for both limitation of motion of the joint under the applicable Diagnostic Codes for arthritis and limitation of motion and a sperate disability rating can be assigned where the rating criteria is not based on limitation of motion, if that criteria is met.  

Disability ratings up to 40 percent can be assigned for ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272.  Disability ratings up to 20 percent can be assigned for malunion of the os calcis or astragalus, or astragalectomy.  Id., Diagnostic Codes 5273, 5274.  The Board has considered rating the service-connected left ankle disability under all of these applicable Diagnostic Codes, but the Veteran does not meet the criteria for consideration of rating her left ankle disability under any of them.  The evidence of record specifically shows that the manifestations of disability considered by the criteria of these Diagnostic Codes is not present.  Notably, the Veteran has motion in the left ankle joint and the most recent VA examiner specifically noted he did not have ankylosis of the left ankle.  

Simply put, the Veteran is receiving the maximum assignable disability rating for the service-connected arthritis of her left ankle based upon limitation of motion of the ankle joint.  There is no evidence showing that she meets the criteria for rating her disability under a different Diagnostic Code, nor is there evidence showing that she meets the criteria for the assignment of a separate disability rating under a Diagnostic Code that does not contemplate limitation of motion.  The preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected residuals of a left ankle injury with post-traumatic arthritis for any period of time covered by this appeal.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of difficulty getting up from a chair or bed, flare ups of pain with certain activities, and limitations on certain activities; such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  The Board acknowledges that the Veteran uses a cane to alleviate her symptoms.  Although the use of a cane is not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of the cane are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of her disability when she is not using a brace and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  In addition, the Board finds that the use of a cane is not exceptional or unusual for someone with an ankle disability rated at the maximum available rating for limitation of motion.  As such, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

Even if the rating schedule was found to not contemplate the severity and symptomatology of the Veteran's service-connected left ankle disability, referral for extraschedular rating consideration would not be warranted as no governing norms are demonstrated in this case.  See 38 C.F.R. § 3.321(b)(1).  At the 2009 examination the Veteran denied hospitalizations due to the left ankle disability.  No hospitalizations were reported at the 2014 examination either, and the evidence of record is against a finding of frequent hospitalizations for the left ankle disability.  Likewise, the Veteran, who is retired, has not described any marked interference with employment due to the left ankle disability.  While she may have limitations on certain activities, it is not shown that this has or would markedly interfere with employment.  Other governing norms are also not shown.  

Simply put, the Veteran is in receipt of a 20 percent rating, which is the highest schedular rating for an ankle injury absent ankylosis of the joint.  This rating recognizes significant impairment of the ankle.  Notably, a 20 percent rating is awarded for the ankle in situations where there is marked deformity, marked limitation of motion, ankylosis of the subastragalar or tarsal joint in poor weight-bearing position, or ankylosis of the ankle is plantar flexion less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5270 to 5274.  None of the evidence in this case indicates a situation that is exceptional or unusual for someone with a 20 percent disability rating for an ankle disability.  Given the above, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The case of Yancy v. McDonald, 27 Vet. App. 484, 495   (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case. 

Finally, the Board notes that the Veteran initially asserted that she was rendered unemployable by virtue of her left ankle disability, stating that she retired a year early due to her ankle pain.  A claim for an increased rating can raise an implied claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the September 2009 rating decision on appeal specifically denied the claim for TDIU and the Veteran did not appeal that issue.  Her individual and combined service-connected disability ratings do not meet the schedular criteria for consideration of TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Moreover, the evidence of record obtained from her employer shows that she retired after attaining the necessary age and years of employment without any disability being at issue.  Accordingly consideration of TDIU as part of the claim for an increased rating in the present case is not warranted.  
ORDER

An increased rating for the residuals of a left ankle injury with post-traumatic arthritis is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


